Citation Nr: 1138562	
Decision Date: 10/17/11    Archive Date: 10/25/11

DOCKET NO.  08-14 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a right leg disorder.

2.  Entitlement to service connection for a right knee disorder.  

3.  Entitlement to service connection for a right shoulder disorder.

4.  Entitlement to service connection for a left hip disorder.

5.  Entitlement to a compensable evaluation for tinea pedis of the right foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to November 1971.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The issues of entitlement to service connection for a left hip disorder and entitlement to a compensable evaluation for tinea pedis of the right foot are remanded to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  The evidence of record does not show a current diagnosis of a right leg disorder.

2.  The evidence of record does not show a current diagnosis of a right knee disorder.

3.  The Veteran's currently diagnosed right shoulder disorder is not related to military service.


CONCLUSIONS OF LAW

1.  A right leg disorder was not incurred in, or aggravated by, active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

2.  A right knee disorder was not incurred in, or aggravated by, active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

3.  A right shoulder disorder was not incurred in, or aggravated by, active military service, nor can it be presumed to have been incurred in active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in September 2004 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

The Veteran was not provided with notice of the type of evidence necessary to establish an effective date for the disabilities on appeal.  However, there is no prejudice in issuing a final decision because the preponderance of the evidence is against the claims for service connection.  Any questions as to the appropriate disability rating or effective date to be assigned are moot.  

VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment records, VA treatment records, and private treatment records.  Although the most recent VA treatment records are dated in May 2002, it does not appear that the Veteran received VA outpatient treatment subsequent to that date.  Further, the Veteran submitted written statements in support of his claims.  

The Board finds that the VA opinion obtained with regard of the issue of entitlement to service connection for a right shoulder disorder is more than adequate, as it is predicated on a full reading of the private and VA medical records in the Veteran's claims file.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  It 

considers all of the pertinent evidence of record, to include the statements of the appellant, and provides a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claim for entitlement to service connection for a right shoulder disorder has been met.  38 C.F.R. § 3.159(c) (4).  

The Board concludes that VA examinations are not warranted for the remaining service connection claims.  Given the absence of in-service evidence of chronic manifestations of the disorders, the absence of identified symptomatology for many years after separation, and no competent and credible evidence indicating a nexus between service and the Veteran's claims, a remand for additional VA examinations is not required.  38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Therefore, the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection Claims

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  For certain chronic disorders, including arthritis, service connection may be granted 

if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

Right Leg and Right Knee Disorders

The Veteran seeks entitlement to service connection for right leg and right knee disorders.  With respect to his right leg, he indicated in correspondence dated in November 2005 that he had a large vein in his right leg predating his period of active service, and that he incurred additional circulatory damage to his right leg as a result of jumping out of helicopters 3 to 4 feet from the ground.  With respect to his right knee, he contends that he also injured it jumping from a helicopter while in service, only that it did not start bothering him until 5 years ago.  

However, the medical evidence of record does not show diagnoses of a chronic right leg or right knee disorder, to include circulatory and musculoskeletal symptomatology.  A review of the Veteran's service treatment records are negative for a right leg or right knee disorder, and he denied a history of leg cramps, arthritis, neuritis, or a "trick" or locked knee in his November 1969 and October 1971 Reports of Medical History at induction and separation, respectively.  Furthermore, there is no medical evidence of record that chronic right leg or right knee disorders, to include circulatory and musculoskeletal symptomatology, were diagnosed following separation from military service.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the United States Court of Appeals for Veterans Claims' interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).

The Veteran's lay statements are competent evidence that he has experienced a circulatory disorder and musculoskeletal disorder of the right lower extremity.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions); Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) (holding that, "[a]s a layperson, an appellant is competent to provide information regarding visible, or otherwise observable, symptoms of disability").  However, his lay statements are not competent evidence that any right leg/knee symptomatology he has experienced is caused by a chronic circulatory  or musculoskeletal disorder of the right leg.  Medical diagnosis and causation involve questions that are beyond the range of common experience and common knowledge and require the special knowledge and experience of a trained physician.  As he is not a physician, the Veteran's statements are not competent evidence that any current right leg/knee symptomatology constitutes a chronic circulatory disorder of the right leg.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Accordingly, the medical evidence of record does not show a diagnosis of a chronic right leg or right knee disorder.  As such, service connection for right leg and right knee disorders are not warranted.

To the extent that the Veteran claims that he has had right leg and right knee disorders continuously during service and since his service discharge, the Board does not find these allegations credible.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that credibility may be impeached by a showing of inconsistent statements and consistency with other evidence).  In his November 1969 and October 1971 Reports of Medical History upon induction and separation, the Veteran denied a history of leg cramps, arthritis, neuritis, or a "trick" or locked knee.  Moreover, the Veteran filed a claim of entitlement to service connection for "jungle rot" of the right foot in July 1987, and did not mention any right leg or right knee symptomatology at the time.    

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence of record does not show a current chronic right leg and right knee disorders at any time during the appeal period, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); see 

also McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that a current disability exists if the diagnosed disability is present at the time the claim is filed or during the pendency of the claim, even if the disability resolves prior to adjudication).

Right Shoulder Disorder

The Veteran also contends that he currently has a right shoulder disorder that is related to active duty service.  Specifically, he claims that his shoulder was injured as a result of repeatedly jumping out of helicopters and carrying 60 to 70 pounds of ammunition in service.  However, in an October 2004 statement, he conceded that his right shoulder did not bother him much while in service, and only started to bother him significantly in the past 5 years.  

The Veteran's service treatment records show complaints of and treatment for right shoulder pain during active duty service.  His November 1969 entrance examination reflects that his upper extremities and musculoskeletal system were normal on examination.  In his Report of Medical History, also completed in November 1969, the Veteran denied a history of a painful or "trick" shoulder.  In June 1970, the Veteran reported tenderness in his right rear shoulder for three days, and he was treated with application of heat.  However, the Veteran's October 1971 examination at separation did not note any abnormalities of his upper extremities and musculoskeletal system.  Similarly, in his corresponding Report of Medical History, also completed in October 1971, the Veteran again denied a history of a painful or "trick" shoulder.  

VA treatment records from March 1986 to May 2002 reflect that the Veteran underwent treatment for a fungal infection of the feet; however, there was no treatment for symptomatology related to the right shoulder.  Moreover, the Veteran filed a claim of entitlement to service connection for "jungle rot" of the right foot in July 1987, and did not mention any right shoulder symptomatology at the time.    

The Veteran filed his claim of entitlement to service connection for a right shoulder disorder in August 2004, and was afforded a VA joints examination in June 2005.  At the examination, the Veteran indicated experiencing right shoulder pain for 2 years.  The examiner diagnosed the disorder as right shoulder strain, but opined that it was "not at least as likely as not" that the Veteran's recent pain in the right shoulder was related to the in-service right shoulder tenderness noted in June 1970.  The examiner emphasized that the Veteran had not complained of right shoulder pain during his prior visits to VA, and that the pain only manifested within the past 2 years.  As such, the examiner concluded that his current right shoulder pain was related to lifting heavy parcels in his civilian occupation at the post office.  

After a thorough review of the evidence of record, the Board concludes that service connection for a right shoulder disorder is not warranted.  The evidence of record reflects a current diagnosis of right shoulder strain, with no evidence of arthritis.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997).  Accordingly, service connection is not warranted on a presumptive basis.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The Veteran's service treatment records reflect complaints of and treatment for right shoulder pain during service.  Thus, there is evidence of a right shoulder disability during active duty service.  See Barr, 21 Vet. App. at 307.  However, the remaining evidence of record does not support a nexus between the Veteran's in-service right shoulder symptoms and his current right shoulder disorder.  Importantly, after consideration of the Veteran's entire claims file, his statements, and a physical examination, the June 2005 VA joints examiner concluded that the Veteran's current right shoulder disorder was "not at least as likely as not " related to his in-service right shoulder pain.  To the contrary, he determined that the current right shoulder disorder was related to the Veteran lifting heavy parcels at his post-service civilian occupation.  In support of the opinion, the VA examiner provided supporting rationale, noting that the Veteran had only noticed his current right shoulder pain for the past 2 years, over 30 years after his service discharge, and did not complain of shoulder pain during previous visits for VA treatment.

In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990).

The Board acknowledges the Veteran's belief that his current shoulder disability is related to his symptoms during active duty service.  The Veteran's statements are competent evidence about what the Veteran observed.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Nevertheless, the Veteran's statements that any current disorder is related to his period of service are not competent evidence of a nexus.  Medical causation involves questions that are beyond the range of common experience and common knowledge and require the special knowledge and experience of a trained physician.  Because the Veteran is not a physician, his statements are not competent evidence that any current shoulder or hip disorders are related to active duty service.  See Barr, 21 Vet. App. at 307; see also Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

Moreover, the evidence does not show, and the Veteran does not contend, that he has exhibited shoulder symptomatology continuously since service discharge.  The first post-service medical evidence of a shoulder disorder was in 2005, over 30 years after service discharge.  See Mense v. Derwinski, 1 Vet. App. 354 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of disorder).  Further, during his June 2005 VA joints examination, the Veteran indicated experiencing right shoulder pain for only 2 years.  Accordingly, there is no evidence of continuity of symptomatology of a right shoulder disorder since service discharge.  See Barr, 21 Vet. App. at 307.  In the absence of any competent and probative medical evidence that the Veteran's right shoulder disorder is related to his active duty service or to any service-connected disability, service connection is not warranted.



ORDER

Service connection for a right leg disorder is denied.

Service connection for a right knee disorder is denied.

Service connection for a right shoulder disorder is denied.


REMAND

In this case, the Veteran last underwent a comprehensive VA examination of his service-connected tinea pedis of the right foot in June 2009, over 2 years ago.  In his September 2011 Appellant's Brief, the Veteran stated that his tinea pedis had worsened and that the available evidence was too old to adequately evaluate the current state of his disorder.  Therefore, an additional VA examination is needed to provide a current picture of the service-connected disability at issue on appeal.  38 C.F.R. § 3.327 (2010); Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).

The Veteran also seeks entitlement to service connection for a left hip disorder.  Private treatment records dated from May 2004 to December 2004 show that the Veteran complained of joint pain in his pelvis and thigh, and that degenerative joint disease of the left hip was diagnosed.

With regard to the Veteran's claim for entitlement to service connection for a left hip disorder, after reviewing the Veteran's claims file, the Board concludes that additional development is necessary in order to comply with VA's duty to assist.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Specifically, correspondence received from the Veteran in January 2011 indicated that he would soon be undergoing hip surgery.  However, the treatment records associated with that hip surgery have not been associated with the claims file.  Accordingly, the RO must attempt to obtain these records.

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran to provide him an opportunity to identify all VA and non-VA medical providers who have treated him for his claimed left hip disorder since service discharge, to specifically include the left hip surgery he was scheduled to undergo in early 2011, and to provide authorizations to obtain medical records where necessary.  The RO must then attempt to obtain copies of the related medical records that are not already in the claims file, to include any VA treatment records.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain the named records, the RO is unable to secure same, the RO must notify the Veteran and his representative and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) notify him that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  The Veteran must be afforded an appropriate examination to determine the severity of his service-connected tinea pedis of the right foot.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings must be reported in detail.  The examiner must report the frequency/persistence of any findings.  The examiner must also provide the percentage of the entire body affected, as well as the percentage of the exposed areas affected, and whether intermittent systemic therapy such as costicosteriods or other immunosuppressive drugs were required for a total duration of less than six weeks during the past 12 month period.  The examination report must be typed.  

3.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to the Veteran's last known address.  Documentation must also be obtained and associated with the Veteran's claims file that indicates whether any notice that was sent was received or returned as undeliverable.

4.  After the development requested has been completed, the RO must review the examination report to ensure that they are in complete compliance with the directives of this Remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once.  

5.  The RO must then readjudicate the claims and, thereafter, if they remain denied, the Veteran and his representative must be provided a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


